Citation Nr: 1546377	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  12-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, cognitive disorder, depressive disorder, and antisocial personality traits. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to July 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2014, the Veteran testified before the undersigned at a video conference hearing.  A transcript of the hearing has been associated with the Veterans Benefits Management System (VBMS) e-folders.

The case was remanded in March 2015 and has been returned to the Board.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claim, so that the Veteran is afforded every possible consideration. 

The March 2015 remand requested that the AOJ schedule the Veteran for VA examination to determine the etiology of his psychiatric disabilities.  Unfortunately, the Veteran did not attend the VA examination.  Based upon review of the evidence, the Board finds that it is simply unclear whether the Veteran was properly notified of his examination.  The VBMS e-folder contains only the June 2015 general notification letter from the RO showing a VA examination would be scheduled.  As such, the case must be remanded.

According to a May 2012 private medical record, the Appellant received Social Security Administration (SSA) benefits.  This agency's records must be obtained since potentially relevant to his VA claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all documents and/or evidentiary material pertaining to the Appellant's application for SSA disability benefits, if any.  

2.  Schedule the Veteran for a VA examination to determine the etiology of his acquired psychiatric disorder.  A copy of the VA examination notification letter must be added to the file.  The VBMS folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* The Veteran served in the capacity of a cavalry scout during his military service.

* Service treatment records reflect no complaints, treatment, or diagnoses of an acquired psychiatric disorder.  Prior to discharge from service, psychiatric testing was normal as reflected on an April 1981 report of medical examination.  However, on his April 1981 report of medical history, the Veteran indicated initially that he had depression or excessive worry, but then denied having such. 

* Service personnel records note that the Veteran was recommended for discharge prior to his expiration of service for unsuitability.  The April 1981 Recommendation for Elimination report stated that the Veteran was unsuitable because of apathy, i.e., "lack of appropriate interest, defective attitudes and inability to expend effort constructively."  The report also reflected the Veteran undergoing 10 informal and two formal counseling sessions.  In July 1981, the Veteran was discharged from the military.  As reflected on his DD Form 214, he received a discharge under honorable conditions, noting that separation was due to "unsuitability[,] apathy[,] defective attitude or inability to expend effort constructively." 

* Post service treatment records reflect a myriad of acquired psychiatric diagnoses.  Post service treatment records also note the Veteran reports of sustaining a traumatic brain injury on two occasions due to car and motorcycle accidents in October 2007 and July 2009. 

* In June 2010, the Veteran was afforded a VA examination for his acquired psychiatric disorder.  After examination testing, the examiner diagnosed the Veteran with cognitive disorder, not otherwise specified (NOS); depressive disorder, NOS; polysubstance dependence, NOS; and antisocial personality traits.  The examiner concluded that the Veteran's cognitive disorder, depressive disorder, and polysubstance dependence were not related to or the result of his military service, but offered to rationale for the conclusion reached. 

* At the June 2014 Board hearing, the Veteran testified that his acquired psychiatric disorder is attributable to his military service.  He explained that while stationed in Germany, he met a fellow soldier.  The soldier provided him with alcohol and drugs.  On one occasion, the soldier performed oral sex on him.  The Veteran stated that he reported this to his platoon sergeant, but it was blown off because the soldier was well liked by everyone.  Thereafter, the Veteran stated that the soldier continued to sexually assault him for a year and nothing was ever done.  The Veteran stated that because of the repeated sexual assaults in service, he became a drug addict, an alcoholic, served time in prison for various crimes, and had two failed marriages.  The Veteran asserts that service connection is warranted for his acquired psychiatric disorder. 

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each identified disability.  The examiner must also take a full history from the Veteran.  As to the acquired psychiatric disability, the examiner must be advised that actual corroboration of the claimed personal assault (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault occurred.  The Board is requesting that the examiner opine as to whether he or she believes that the Veteran sustained a personal assault in service, even without corroboration of record. 

For each diagnosis, the examiner must provide an opinion as to the following questions:

(1) Based on all evidence of record, if you opine that the Veteran sustained sexual assault or harassment during service, does the Veteran have PTSD related to this in-service sexual assault or harassment?

(2) If a diagnosis of a current psychiatric disorder other than PTSD is assessed, does the Veteran have a separate current psychiatric disorder that began during active service or is related to an incident of service? 

All examination findings, along with the complete explanation rationale for all opinions expressed, must be set forth in the examination report.
 
3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




